DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “USB-Y cord” in Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this case, the claimed USB-Y cord is only mentioned once in the entire originally filed Specification in par. [0078] which discusses the embodiment of Figs. 25A-25B, however none of the figures actually illustrate the claimed USB-Y cord.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 4-5, 8-10, and 12-13 are objected to because of the following informalities:  
Regarding claim 4, the claim as written is grammatically incorrect.  The Examiner respectfully suggests amending it to be --further comprising an opening in the end of said neck member adapted to receive a cap, and a cap in said opening-- to better separate the two limitations.
Regarding claim 5, the limitation “at least on slot” in line 3 of the claim is misspelled.  The Examiner respectfully suggest amending it to be --at least one slot-- to correct the typographical error.
Regarding claims 4-5 and 8-10, the preambles of each of these claims recite “The portable light”, however the preambles of all other dependent claims depending on independent Claim 1 recite “The portable neck light”.  The Examiner respectfully suggests amending the preambles of Claims 4-5 and 8-10 to be --The portable neck light-- for consistency with the rest of the claims depending on Claim 1.
Regarding claims 12-13, the preambles of each of these claims recite “The portable light”, however the preamble of independent Claim 11, which these neck light-- for consistency with the preamble of Claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 each recite the limitation "said first and second members" in lines 3-4 of Claims 8-9 and line 3 of Claim 10, respectively.  There is insufficient antecedent basis for this limitation in the claims, since independent Claim 1 defines both “first and second movable members” as well as “first and second body members” (emphasis added).  The Examiner respectfully suggests amending it to be --said first and second movable members-- in both claims to establish proper antecedent basis and to clearly differentiate the first and second movable members from the first and second body members.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 8-9, and 11-13, respectively, of U.S. Patent No. 10,900,647. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is an obvious variant of Claim 1 of the parent ‘647 patent, as shown in the table below with differences underlined.  Further, as shown in the table below, Claim 2 of the instant application is an obvious variant of Claim 2 of the parent ‘647 patent, and Claims 6-10 of the instant application correspond identically to Claims 8-9 and 11-13, respectively, of the parent ‘647 patent.
Instant application
US Pat. 10,900,647
Claim 1: A portable neck light for wearing on a person comprising a neck member movable member constructed and arranged between an outside side wall of said first end of said neck member and an inside side wall of said first body member and adapted to allow said first body member to move up and down, and a second movable member constructed and arranged between an outside side wall of said second end of said neck member and an inside side wall of said second body member and adapted to allow said second body member to move up and down, a power source and at least one switch adapted to turn said light sources on and off.
by flexing but is sufficiently resilient so as not to be bendable and having a first end and a second end, a first body member having a light source attached at the first end of said neck member, a second body member having a light source attached at the second end of said neck member, a first member constructed and arranged between said first end of said neck member and said first body member and adapted to allow said first body member to move up and down, and a second member constructed and arranged between said second end of said neck member and said second body member and adapted to allow said second body member to move up and down, a power source and at least one switch adapted to turn said light sources on and off.
movable members are constructed and arranged to allow said body members to be moved to a plurality of positions, including 360 degree movement.
Claim 2: The portable neck light of claim 1 wherein said first and second members are constructed and arranged to allow said body members to be moved to a plurality of fixed positions.
Claim 6: The portable neck light of claim 1 wherein said light sources comprise LED light sources.
Claim 8: The portable neck light of claim 1 wherein said light sources comprise LED light sources.
Claim 7: The portable neck light of claim 1 wherein said power source comprises a rechargeable battery and having a power level indicator connected thereto.
Claim 9: The portable neck light of claim 1 wherein said power source comprises a rechargeable battery and having a power level indicator connected thereto.
Claim 8: The portable light of claim 1 wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second members.
Claim 11: The portable neck light of claim 1 wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second members.
Claim 9: The portable light of claim 8 wherein both of said first and second body members are constructed and arranged to be removable from said first and second members.
Claim 12: The portable neck light of claim 11 wherein both of said first and second body members are constructed and arranged to be removeable from said first and second members.
8 wherein at least one of said first and second body members includes a magnet and one of said first and second members includes a steel plug.
Claim 13: The portable light of claim 11 wherein at least one of said first and second body members includes a magnet and one of said first and second members includes a steel plug.


Therefore, as shown in the table above, Claims 1-2 of the instant application are obvious variants of Claims 1-2 of the parent ‘647 patent, with Claims 6-10 of the instant application corresponding to Claims 8-9 and 11-13, respectively, of the parent ‘647 patent, and thus Claims 1-2 and 6-10 of the instant application are not patentably distinct from Claims 1-2, 8-9, and 11-13, respectively, of the parent ‘647 patent.

Claims 1-2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 7-8, and 10-12, respectively, of U.S. Patent No. 10,677,431. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is an obvious variant of Claim 1 of the parent ‘431 patent, as shown in the table below with differences underlined.  Further, as shown in the table below, Claim 2 of the instant application is an obvious variant of Claim 2 of the parent ‘431 patent, and Claims 6-10 of the instant application correspond to Claims 7-8 and 10-12, respectively, of the parent ‘431 patent.
Instant application
US Pat. 10,677,431
Claim 1: A portable neck light for wearing on a person comprising a neck member an outside side wall of said first end of said neck member and an inside side wall of said first body member and adapted to allow said first body member to move up and down, and a second movable member constructed and arranged between an outside side wall of said second end of said neck member and an inside side wall of said second body member and adapted to allow said second body member to move up and down, a power source and at least one switch adapted to turn said light sources on and off.
by flexing but is sufficiently resilient so as not to be bendable and having a first end and second end, a first body member having a light source attached at the first end of the neck member, a second body member having a light source attached at the second end of the neck member, a first movable member constructed and arranged between said first end of said neck member and said first body member and adapted to allow said first body member to move up and down, and a second movable member constructed and arranged between said second end of said neck member and said second body member and adapted to allow said second body member to move up and down, a power source and at least one switch adapted to turn said light sources on and off.
including 360 degree movement.
Claim 2: The portable neck light of claim 1 wherein said first and second moveable members are constructed and arranged to allow said body members to be moved to a plurality of fixed positions.
Claim 6: The portable neck light of claim 1 wherein said light sources comprise LED light sources.
Claim 7: The portable neck light of claim 1 wherein said light sources comprise LED light sources.
Claim 7: The portable neck light of claim 1 wherein said power source comprises a rechargeable battery and having a power level indicator connected thereto.
Claim 8: The portable neck light of claim 1 wherein said power source comprises a rechargeable battery and having a power level indicator connected thereto. 
Claim 8: The portable light of claim 1 wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second members.
Claim 10: The portable neck light of claim 1 wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second moveable members.
Claim 9: The portable light of claim 8 wherein both of said first and second body members are constructed and 
10 wherein both of said first and second body members are constructed and movable members.
8 wherein at least one of said first and second body members includes a magnet and one of said first and second members includes a steel plug
Claim 12: The portable light of claim 10 wherein at least one of said first and second body members includes a magnet and one of said first and second movable members includes a steel plug.


Therefore, as shown in the table above, Claims 1-2 of the instant application are obvious variants of Claims 1-2 of the parent ‘431 patent, with Claims 6-10 of the instant application corresponding to Claims 7-8 and 10-12, respectively, of the parent ‘431 patent, and thus Claims 1-2 and 6-10 of the instant application are not patentably distinct from Claims 1-2, 7-8, and 10-12, respectively, of the parent ‘431 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishan (US 9,534,752, previously listed on the IDS filed 1/25/2021).
Regarding claim 1, Mishan discloses a portable neck light for wearing on a person (two-headed flashlight arrangement 10 is designed to be worn around the neck of a person; see Figs. 1, 6; col. 2, lines 42-48; col. 4, lines 37-41) comprising a neck member adapted to fit around the person’s neck and having a first end and a second end (elongated shaft 12 defines a neck member which is bent to fit around a person’s neck and includes two opposite ends; see Figs. 1, 5-6; col. 2, lines 42-56; col. 3, lines 11-25; col. 4, lines 37-41), a first body member having a light source attached at the first end of said neck member (a flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to each opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a second body member having a light source at the second end of said neck member (another flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to the other opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a first movable member constructed and arranged between an outside side wall of said first end of said neck member and an inside side wall of said first body member and adapted to allow said first body member to move up and down (a cylindrical adaptor 36 which has an open end fixedly attached to each end of the neck member 12 and another end with a projection 36a which is threaded to corresponding mating threads on 

Regarding claim 2, Mishan discloses wherein said first and second movable members are constructed and arranged to allow said body members to be moved to a plurality of positions, including 360 degree movement (each of the first and second movable members 36 are fixed on one end to the first and second ends of the neck member 12 and on another end having the projection 36a threaded to corresponding threads in the housing 16 of the respective first and second body members 14 to enable movement of the first and second body members relative to the neck member in any direction including 360 degree arcs when the first and second ends of the neck member are bent; see Figs. 1, 4-8; col. 3, lines 11-25, 47-65; col. 4, lines 3-21).

Regarding claim 6, Mishan discloses wherein said light sources comprise LED light sources (LEDs 18; see Figs. 2, 5; col. 2, lines 60-67; col. 3, lines 1-10, 30-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mishan (US 9,534,752) in view of Bian (US 2018/0231234, previously listed on the IDS filed 1/25/2021).  The teachings of Mishan have been discussed above.
Regarding claim 7, Mishan teaches wherein said power source comprises a battery (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34).
However, the teachings of Mishan fail to disclose or fairly suggest the battery is a rechargeable battery and has a power level indicator connected thereto.
Bian teaches a portable light (head lamp 10; see Figs. 1-9; para. [0023]-[0024], [0028]) comprising a power source (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34; see Figs. 3-4, 6A, 7; para. [0028]-[0029) and at least one switch adapted to turn a plurality of light sources on and off (power button 40 actives a light source 24 of lighting unit 14 which can be one or more LEDs; see Figs. 2-5, 8; para. [0023], [0026], [0030]), wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery having a power level indicator connected thereto.  One would have been motivated to modify the known light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery having a power level indicator connected thereto, such as that taught by Bian, in order to prevent the need to remove 

Regarding claim 11, Mishan teaches a portable neck light for wearing on a person (two-headed flashlight arrangement 10 is designed to be worn around the neck of a person; see Figs. 1, 6; col. 2, lines 42-48; col. 4, lines 37-41) comprising a flexible plastic neck member adapted to fit around a person’s neck and having a first end and a second end (elongated shaft 12 defines a neck member which is bent to fit around a person’s neck and includes two opposite ends, and comprises a plastic or elastomer cover layer 32 over the outer coil; see Figs. 1, 5-6; col. 2, lines 42-56; col. 3, lines 11-25, 66-67; col. 4, lines 1-21, 37-41), a first body member having a light source attached at the first end of said neck member (a flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to each opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a second body member having a light source at the second end of said neck member (another flashlight assembly 14 comprising a flashlight assembly housing 16 and containing a plurality of LEDs 18 therein is mounted to the other opposing end of the neck member 12; see Figs. 1-2, 4-6; col. 2, lines 60-67; col. 3, lines 1-10, 26-41), a power source (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34) and at least one switch adapted to turn said light sources on and off (pushbutton switch 20; see Figs. 1-2, 4-5; col. 2, lines 60-67; col. 3, lines 1-5), wherein at least one of said first and second body members includes a battery as the power source (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34).

Bian teaches a portable light (head lamp 10; see Figs. 1-9; para. [0023]-[0024], [0028]) comprising a power source (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34; see Figs. 3-4, 6A, 7; para. [0028]-[0029) and at least one switch adapted to turn a plurality of light sources on and off (power button 40 actives a light source 24 of lighting unit 14 which can be one or more LEDs; see Figs. 2-5, 8; para. [0023], [0026], [0030]), wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]), further comprising a USB port for recharging the rechargeable battery (external charging socket 34 can be a USB port for receiving a USB cable; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery and including a USB port for recharging the rechargeable battery.  One would have been motivated to modify the known light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery and including a USB port for recharging the rechargeable battery, such as that taught by Bian, in order to prevent the need to remove and replace fully discharged batteries during the 

Regarding claim 12, Mishan teaches wherein both of said first and second body members includes a battery as the power source (batteries 22; see Fig. 2; col. 2, lines 60-67; col. 3, lines 1-5, 30-34)
However, the teachings of Mishan fail to disclose or fairly suggest the battery in both of said first and second body members includes a rechargeable battery and both the first and second body members includes a USB port for recharging the rechargeable battery.
Bian teaches wherein the power source is a rechargeable battery and has a power level indicator connected thereto (the light 10 comprises an internal power supply in the form of a rechargeable battery that is connected to an external charging socket 34 and includes a charging indicator for indicating the amount of charge left in the internal power supply; see Figs. 3-4, 6A, 7; para. [0028]-[0029]), and the light further comprises a USB port for recharging the rechargeable battery (external charging socket 34 can be a USB port for receiving a USB cable; see Figs. 3-4, 6A, 7; para. [0028]-[0029]).
Therefore, in view of Bian, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light of Mishan by replacing the battery in both the first and second body members with a rechargeable battery and including a USB port in both the first and second body members for recharging the rechargeable batteries.  One would have been motivated to modify the known light of Mishan by replacing the battery in both the first and second body 

Regarding claim 13, although the combined teachings of Mishan modified by Bian fail to specifically disclose the portable light further comprises a USB-Y cord for recharging said rechargeable batteries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to substitute the USB cord with a USB-Y cord, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  In this case, since USB-Y cables (along with non-USB specific Y-cables or splitter cables in general) are conventionally used to deliver power from a single source to two separate sockets/connections simultaneously, selecting a USB-Y cable as the USB cable for recharging the rechargeable batteries would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to obtain the predictable result of enabling a user to recharge the batteries in both the first and second body members simultaneously rather than one at a time.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mishan (US 9,534,752).
However, regarding claim 8, the teachings of Mishan fail to disclose or fairly suggest wherein at least one of said first and second body members is constructed and arranged to be removable from at least one of said first and second members.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light of Mishan by forming at least one of the first and second body members to be removable from at least one of the first and second members, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), and MPEP 2144.04(V)(C).  In this case, modifying the known light of Mishan by forming at least one of the first and second body members to be removable from at least one of the first and second members would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable the first and/or second body members to be detached from the rest of the light and be repaired or replaced when a fault occurs and then reattached to the light, rather than having to replace the entire light structure if something breaks

However, regarding claim 9, the teachings of Mishan fail to disclose or fairly suggest wherein both of said first and second body members are constructed and arranged to be removable from said first and second members. 
Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), and MPEP 2144.04(V)(C).  In this case, modifying the known light of Mishan by forming both the first and second body members to be removable from the first and second members would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable the first and/or second body members to be detached from the rest of the light and be repaired or replaced when a fault occurs and then reattached to the light, rather than having to replace the entire light structure if something breaks.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action (or upon receipt of timely filed Terminal Disclaimers to overcome the Nonstatutory Double Patenting rejections) and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The portable neck light of claim 2 wherein said first and second movable members comprise a shoulder on the inside wall of the body member having an aperture therein, a gasket surrounding said shoulder and adjacent said outside side wall of said neck member, an aperture in said end of said neck member and a fastening member extending through the aperture of said neck member and into the aperture of said shoulder” (emphasis added).
Although portable neck lights are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 3.

Claims 4-5 depend on Claim 3.

Regarding claim 10, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The portable light of claim 8 wherein at least one of said first and second body members includes a magnet and one of said first and second members includes a steel plug” (emphasis added).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of portable neck lights or portable lights capable of being worn on a user’s neck and having adjustable flashlights attached thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875